

115 HR 152 IH: Prince Hall Freemasonry Stamp Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 152IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the issuance of a forever stamp to recognize the historical importance of Prince
			 Hall Freemasonry, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prince Hall Freemasonry Stamp Act. 2.FindingsThe Congress finds that—
 (1)Prince Hall Freemasonry was founded by Prince Hall on March 6, 1775; (2)Hall and fourteen other men of color were rejected by colonial Freemasonry due to their race;
 (3)the group was later initiated into Masonry through a military lodge created during the American Revolutionary War, but were later denied admission to Lodges in the United States after the war;
 (4)Prince Hall Freemasonry was founded on ideals of equality, liberty and peace; and (5)Prince Hall Masons are the oldest and largest group of Masons of African origin in the world.
			3.Prince Hall Freemasonry stamp
 (a)In generalIn order to the recognize the historical importance of Prince Hall Freemasonry, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose that depicts the logo of Prince Hall Freemasonry.
 (b)DefinitionFor purposes of this Act, the term forever stamp means a definitive stamp which meets the postage required for first-class mail up to one ounce in weight, and which retains full validity for that purpose even if the rate of that postage is later increased.
 (c)Effective dateThe stamp described in subsection (a) shall be issued beginning as soon as practicable after the date of the enactment of this Act.
			